USDC SDNY
DOCUMENT
RICHARD J. MA, ESQ. ELECTRONICALLY FILED
20 Vesey Street, Suite 400 DOC #:

New York, New York 10007 1722020
Tel. (212) 431-6938 DATE FILED:

Fax. (212) 964-2926
E-mail: richardma@maparklaw.com

December 31, 2019

 

Via ECF

Honorable Analisa Torres
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Ethan Cave
18 Cr. 689 (AT)

Dear Judge Torres:

As Your Honor is aware, I am counsel to Mr. Ethan Cave, the above-referenced
defendant. This letter is submitted to request an adjournment of the sentence date, which
is currently scheduled on February 4, 2020.

We are in the process of collecting medical and mental health treatment records
necessary and essential to the preparation of our sentencing submission. We respectfully
request an adjournment of approximately 90 days because: (i) we have had difficulty
locating the records; and (ii) we anticipate that the records will be voluminous and will
require substantial time to review. Therefore, we respectfully request an adjournment to
the week of May 4, 2020 or thereafter. Based upon my communications with A.U.S.A.
Adam Hobson, the Government consents to this request.

Thank you. Should the Court have any questions or concerns, or should any
further information be required, please do not hesitate to contact the undersigned.

Respectfully submitted,
/s/ Richard J. Ma

Richard J. Ma, Esq.

Counsel to Ethan Cave
GRANTED. The sentencing scheduled for February 4, 2020

is ADJOURNED to May 7, 2020, at 2:00 p.m.

 

SO ORDERED.
Dated: January 2, 2020 C 2
New York, New York ANALISA TORRES

United States District Judge
